Exhibit 10.7

James P. Waters

Dear Jim,

Reference is made to (i) the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of April 21, 2010, by and among The Hillman Companies,
Inc., a Delaware corporation (“Hillman”), OHCP HM Acquisition Corp., a Delaware
corporation (the “Purchaser”), and certain other parties thereto, and (ii) your
existing amended and restated employment agreement with The Hillman Group, Inc.
(the “Company”) dated December 21, 2008 (the “Employment Agreement”).
Capitalized terms not otherwise defined in this letter agreement have the
meanings given to such terms in your Employment Agreement.

This letter serves to confirm that the consummation of the transactions
contemplated by the Merger Agreement (the “Merger”) will constitute a Change of
Control of the Company and that following this Change of Control your Employment
Agreement will remain in full force and effect and will remain unchanged except
as provided for in this letter agreement.

 

  1. Your Employment Agreement will have a new ‘Initial Term’ that will begin on
the closing date of the Merger and continue until the third anniversary thereof.

 

  2. Your Base Salary will continue to be $262,000 per annum or such higher rate
as the Board may determine from time to time, and will be subject to an annual
review by the Board on or around January 31 of each year during the Employment
Period.

 

  3. If at any time your Employment Period is terminated by the Company without
Cause or you resign for Good Reason in accordance with the terms of your
Employment Agreement, the duration of your non-compete obligations pursuant to
Section 7(a) of your Employment Agreement will be extended for an additional one
year period (i.e. through the second anniversary of the date of termination),
during which period the Company will continue to make severance payments to you
in substantially equal installments consistent with the Company’s payroll
practices at the same annual rate as during the first year following termination
of your Employment Period as calculated in accordance with Section 4(d) of your
Employment Agreement. You acknowledge that your sale of any securities of the
Company and its subsidiaries in connection with the Merger constitutes
additional consideration for your non-compete obligations under your Employment
Agreement, as extended by this letter agreement.

The miscellaneous provisions and governing law provisions set forth in your
Employment Agreement shall apply to this letter agreement. To the extend that a
provision of this letter agreement conflicts with or differs from a provision of
your Employment Agreement, such provision of this letter agreement shall prevail
and govern for all purposes and in all respects.



--------------------------------------------------------------------------------

This letter agreement will automatically terminate without any action on the
part of Hillman, the Company or any other person or entity and be void ab initio
if the Merger Agreement is terminated in accordance with its terms and neither
the Company, the Purchaser nor any other person or entity shall have any
liability to you under this letter agreement if the Merger is not consummated.

If you are in agreement with the terms of this letter agreement, please sign
below and return an executed copy to Mr. Max Hillman, c/o The Hillman Group,
Inc., with a copy to Mr. Tyler Wolfram, c/o Oak Hill Capital Partners, via fax
to (203) 724-2815 or e-mail to TWolfram@oakhillcapital.com.

Your sincerely,

 

The Hillman Group, Inc.

/s/ Max W. Hillman

Name:   Max W. Hillman Title:   CEO Agreed and Accepted:

/s/ James P. Waters

Name:   James P. Waters